         Case 5:18-cv-02976-EGS Document 54 Filed 06/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE A. WRIGHT,                      :
                                       :
                           Plaintiff,  :                   CIVIL ACTION NO. 18-2976
                                       :
        v.                             :
                                       :
NORTHAMPTON COMMUNITY COLLEGE, :
BRETT LAST (in his individual capacity :
only), and BELINDA AUSTIN (in her      :
individual capacity only),             :
                                       :
                           Defendants. :

                                            ORDER

       AND NOW, this 8th day of June, 2020, after considering: (1) the motion for summary

judgment filed by the defendants, Belinda Austin, Brett Last, and Northampton Community

College (Doc. Nos. 33, 44); (2) the response in opposition to the motion for summary judgment

filed by the plaintiff, Tyrone A. Wright (“Wright”) (Doc. Nos. 39, 40, 41); (3) the defendants’

response in support of the motion for summary judgment (Doc. No. 42); (4) Wright’s surreply

brief in opposition to the motion for summary judgment (Doc. No. 46); and (5) oral argument on

the motion for summary judgment on March 6, 2020; and for the reasons set forth in the separately

filed memorandum opinion, it is hereby ORDERED that the motion for summary judgment (Doc.

No. 33) is DENIED.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
